United States Court of Appeals
                      For the First Circuit


No. 20-2169

                     JEAN CLEMENT MASHILINGI,

                           Petitioner,

                                v.

                       MERRICK B. GARLAND,*

                           Respondent.


               PETITION FOR REVIEW OF AN ORDER OF
                THE BOARD OF IMMIGRATION APPEALS


                              Before

                    Lynch, Selya, and Barron,
                         Circuit Judges.


     Nicholas W. Armington, with whom Martha J. Koster, Mintz,
Levin, Cohn, Ferris, Glovsky and Popeo, P.C., Elena Noureddine,
and PAIR Project were on brief, for petitioner.
     James A. Hurley, Attorney, Office of Immigration Litigation,
Civil Division, United States Department of Justice, with whom
Brian M. Boynton, Acting Assistant Attorney General, and Stephen
J. Flynn, Assistant Director, Office of Immigration Litigation,
were on brief, for respondent.




     * Pursuant to Fed. R. App. P. 43(c)(2), Attorney General
Merrick B. Garland has been substituted for former Attorney General
William P. Barr as the respondent.
November 2, 2021
          SELYA, Circuit Judge.         It is common ground that "a

judicial officer who sees and hears a witness has a superior coign

of vantage in assessing that witness's credibility."         Zaruma-

Guaman v. Wilkinson, 988 F.3d 1, 6 (1st Cir. 2021).       Given that

superior coign of vantage, courts typically afford considerable

deference to a trier's credibility determinations.     See, e.g., id.

at 3; Rivera-Coca v. Lynch, 844 F.3d 374, 378-79 (1st Cir. 2016);

Ahmed v. Holder, 765 F.3d 96, 100 (1st Cir. 2014); Mazariegos-Paiz

v. Holder, 734 F.3d 57, 64 (1st Cir. 2013); Jianli Chen v. Holder,

703 F.3d 17, 21, 24 (1st Cir. 2012).     This case turns on just such

a credibility determination — a credibility determination made at

first hand by an immigration judge (IJ) and affirmed by the Board

of Immigration Appeals (BIA).   Given that supportable credibility

determination, we conclude that the Agency's denial of asylum and

other relief was supported by substantial evidence on the record

considered as a whole. Accordingly, we uphold the order of removal

and deny the petition for judicial review.

I. BACKGROUND

          We briefly rehearse the relevant facts and travel of the

case.   In a visa application dated June 11, 2018, the petitioner,

Jean Clement Mashilingi, a Rwandan national, requested permission

to enter the United States and stay for a time in order (he claimed)

to attend the wedding of his son.        Once the visitor's visa was

granted, the petitioner entered the United States in August of


                                - 3 -
2018, with permission to stay up until the following February 7.

On the final day of his authorized stay, the petitioner filed an

application for protection (in the form of asylum) under the United

Nations    Convention    Against      Torture   (CAT).     In    that   asylum

application, he claimed that he was kidnapped, beaten, and tortured

by unknown men (whom he later learned were police officers) over

several days beginning July 11, 2018.           This incident, he said, was

in retaliation for interviews he filmed for a local television

station — interviews that concerned allegations that government

officials were paying high-school girls for sex.

            In   March   of   2019,    the    petitioner   was   detained   by

Immigration and Customs Enforcement (ICE) personnel. He was placed

in ICE custody, and the Department of Homeland Security instituted

removal proceedings      against him         on April 8.     The petitioner

conceded removability and cross-applied for asylum, withholding of

removal, and CAT protection.       For the most part, he reiterated his

previous claims — but this time he alleged that he had immediately

identified his assailants from the July 2018 incident as police

officers.

            The IJ held hearings on September 13 and November 4,

2019.     The petitioner testified that he had been a cameraman for

TV-10, a local television company in Rwanda, and had been assigned

to collaborate with a journalist who was investigating increased

pregnancies at local high schools.              After some confusion about


                                      - 4 -
dates, the petitioner eventually stated that this work had taken

place in 2018.        He went on to testify that he filmed interviews

with   two   of   the    pregnant    girls,   each   of   whom   alleged   that

government officials would visit their school to have sex with

them and that the school covered up those meretricious activities.

             The petitioner further testified that when he arrived

home after the interview, he saw a police car parked across the

street.      Plainclothes police officers got out of the car and

approached him.         He was immediately able to identify the men as

police officers because they came from the police car and had guns

and handcuffs.        The officers demanded the interview film, queried

him about his identity, and abused him and his family both verbally

and physically.

             During     the    petitioner's   testimony,    there   was    some

uncertainty about whether the petitioner had a key to his home and

how he entered the dwelling.            Some of this uncertainty arose

because the petitioner testified to knocking on his front door,

not to unlocking it.

             The petitioner's testimony continued.           He said that —

following the altercation at his home — the men transported him to

the police station.           He was held there for three days while the

men beat and tortured him and interrogated him regarding the

whereabouts of the film.             He claimed that the officers used

screwdrivers, removed his thumbnail with pliers, and beat him about


                                      - 5 -
the face with their guns.     According to the petitioner's account,

he lost consciousness at some point and awoke in the hospital.              He

was in bad shape:         he had swelling about his face, visible

scarring, and lost and impacted teeth. Although he was not certain

as to how long he was at the hospital, he was certain that he was

there "not less than five days."

            In addition to the petitioner's testimony, both sides

submitted   documentary    exhibits.        These   exhibits    included   the

petitioner's two applications for relief from removal, his visa

application, statements from persons with knowledge of various

events, expert reports, and country conditions reports.1                   The

exhibits did not include the records of the hospital stay that the

petitioner described as following his alleged beating (which were

never tendered).

            On December 9, 2019, the IJ denied the petitioner's

application for relief and ordered him removed to Rwanda.                  The

centerpiece of the IJ's written decision was an adverse credibility

determination:   she found the petitioner's testimony not credible

based on "numerous and significant inconsistencies between [the

petitioner's]    testimony    and    the     documentary       evidence,   the


     1 Objections were raised by the parties concerning their
inability to cross-examine the creators of some of these documents
(including the visa application and the statements of the
petitioner's children). The IJ did not sustain these objections,
but advised the parties that she would consider them in determining
the weight to be given to specific documents.


                                    - 6 -
implausibility of the timeline of [the petitioner's] account, and

his responsiveness to the Court's questions."                 We summarize the

inconsistencies:

         •   The petitioner testified that "the story he used to

             obtain    a    visa    to    come   to   the   United      States   was

             fraudulent" — his son was not getting married.                       He

             added    that    his    wife's      cousin     came   up    with    the

             apocryphal tale and filled out the visa application

             for him.       Yet, after ICE took him into custody, he

             told ICE officers that he made up the story — but he

             did not mention that his wife's cousin had played any

             role.

         •   The petitioner testified that he was "kidnapped on

             July     11,    2018, . . . detained           for    three     days,

             and . . . was in the hospital for 'not less than five

             days.'"       Yet, his interview for his visa application

             took place at the embassy on July 16, 2018 — a date

             which, "according to [his] timeline, . . . was three

             days before he was released from the hospital."                      To

             explain this inconsistency, the petitioner suggested

             that    his    injuries      made   it   difficult      for   him    to

             remember dates.             The IJ rejected this suggestion,

             noting         that         the      petitioner         steadfastly




                                     - 7 -
    "insisted . . . that   he   was    abducted    on   July   11,

    2018."

•   Even though the petitioner testified that he had

    applied for the visa after his abduction on July 11,

    2018, "it was established . . . that [he] submitted

    his visa application June 14, 2018, almost one month

    prior to his alleged abduction."         The IJ found the

    petitioner's     explanation      for   this    discrepancy

    unsatisfactory    because   that    explanation     did    not

    "clarif[y] the timeline of events."       Nor did it make

    sense for the petitioner to have sought a visa prior

    to his abduction; according to his testimony — "it

    was his abduction that prompted him to apply for a

    visa."

•   The petitioner testified that the injury to his teeth

    was caused, in part, by his captors "hit[ting] him in

    the mouth with the butt of a gun."         In contrast, a

    medical report introduced by the petitioner did not

    ascribe the damage to his teeth to being struck by

    the butt of a gun but, rather, stated that he told

    his doctor that these injuries were inflicted, at

    least in part, when he "was kicked in the face with a




                       - 8 -
              heavy boot."2       The IJ found that the petitioner did

              not satisfactorily explain the inconsistency between

              his testimony and the medical report.

          •   The   IJ   found    that    the    petitioner's    answers    were

              inconsistent       and   evasive    with   respect    to   whether

              stitches had been administered:             in his testimony,

              the petitioner equivocated about whether or not he

              had received stitches, and he did not explain why he

              had equivocated.

          •   The petitioner testified that he had his visa photo

              taken on July 17, 2018 — six days after he was abducted

              and a few days after he was allegedly beaten and

              tortured.     But the photos showed no facial injuries

              or disfiguration.         The IJ found it "implausible that

              the   photo   of    [the    petitioner]    would     not   display

              significant trauma to [his] face," given that he

              "received such a severe beating that caused his teeth

              to be removed," was an inpatient for "'not less than

              five days' in the hospital immediately preceding his




     2 The medical report was not prepared contemporaneously with
the petitioner's hospitalization but, rather, was prepared by a
physician who examined the petitioner during the time — roughly a
year later — when he was being detained in ICE custody.       With
respect to the etiology of the claimed injuries, the report relies
exclusively on the petitioner's recitation of events.


                                       - 9 -
    visa interview," and supposedly "received stitches

    above his left eye."

•   The petitioner originally testified that he began

    working on the investigation that allegedly triggered

    his abduction in June 2017.            He later testified that

    he had started working on the investigation in June

    of 2018.     The IJ did not credit the petitioner's

    explanation that he had confused the starting date of

    the   investigation       with   the   starting   date   of    his

    employment at the television station.

•   When asked about the men who allegedly abducted him,

    the petitioner testified that "he could tell they were

    police because they had guns, batons, and handcuffs,

    and that he saw them exit the police car."                    This

    conflicted with his original asylum application, in

    which he stated that he did not know the identity of

    the men who abducted him and did not realize that they

    were police until later.

•   The   IJ   found   that    the   petitioner's     answers     were

    nonresponsive and evasive with respect to why he did

    not have a key to his own home.

•   The petitioner testified that "he learned his wife

    was in the United States in December 2018," but both

    of his asylum applications — submitted after December


                        - 10 -
              2018 — stated that "he left his wife in Rwanda and he

              did not know where she was."           The IJ considered the

              petitioner's attempted explanations but found them

              unconvincing.

           Although these inconsistencies vary in importance and

degree, the IJ did not simply lump them all together.             Instead,

the IJ noted that, "while each of these inconsistencies taken alone

may not be concerning," their cumulative effect was great.             In her

view,     neither    the     petitioner's       explanations     for     the

inconsistencies nor his documentary proffers were sufficient to

repair his damaged credibility.             Nor were they sufficient to

salvage his claims for relief.

           The petitioner appealed the IJ's decision to the BIA.

He contended — as relevant here — that the IJ's adverse credibility

determination was clearly erroneous.          In support, he argued that

the listed inconsistencies were either "subject . . . to obvious

explanation, or . . . the result of a misreading or misquotation

of the record."     He further argued that the IJ erred both by not

giving due weight to corroborating evidence and by requiring him

to provide additional corroboration that he could not reasonably

obtain.

           Unswayed by these arguments, the BIA upheld the IJ's

adverse credibility determination, rejected the petitioner's other

assignments   of    error,   and   affirmed    the   IJ's   decision.     Of


                                   - 11 -
particular pertinence for present purposes, the BIA concluded that

the adverse credibility determination was supported by "specific,

cogent reasons based in the record."      This timely petition for

judicial review followed.     In it, the petitioner maintains that

his claims for asylum, withholding of removal, and CAT protection

were erroneously denied.

II. ANALYSIS

          Where, as here, the BIA's decision rests primarily on

the IJ's decision, we review both decisions as a unit.   See Zaruma-

Guaman, 988 F.3d at 5.     For ease in exposition, we attribute the

adverse credibility determination to the IJ (mindful, however,

that the BIA unequivocally upheld that determination).

          We start with the petitioner's claim for asylum.       To

obtain that relief, he had to show, inter alia, that he was "unable

or unwilling to return to his homeland on account of either past

persecution or a well-founded fear of future persecution."      Id.

On this record, his own testimony is indispensable to that showing:

without his testimony, there is no sufficient proof either of

persecution or of a well-founded fear of persecution. In the first

instance, then, our inquiry focuses on the supportability of the

IJ's adverse credibility determination.

          An adverse credibility determination is, at bottom, a

finding of fact.   As such, it is subject to review (in immigration

proceedings) under the substantial evidence standard.       See id.


                               - 12 -
This   standard    is   deferential:       "[a]s   long   as   the       agency's

credibility       determination     is       'supported   by    reasonable,

substantial, and probative evidence on the record considered as a

whole,' we must accept it."         Id. (quoting Rivas-Mira v. Holder,

556 F.3d 1, 4 (1st Cir. 2009)).            Put another way, "a reviewing

court should leave such a [credibility] determination intact as

long as the agency provides specific and cogent reasons for it."

Ahmed, 765 F.3d at 100; see Weng v. Holder, 593 F.3d 66, 71-72

(1st Cir. 2010).     "[A]bsent an error of law" — and we discern none

here — "we will reverse only if the record is such as to compel a

reasonable factfinder to reach a contrary determination."                 Zaruma-

Guaman, 988 F.3d at 5 (quoting Chhay v. Mukasey, 540 F.3d 1, 5

(1st Cir. 2008)).

           In     making   credibility     determinations,     an        IJ    must

consider   "the     totality   of    the     circumstances."         8        U.S.C.

§ 1158(b)(1)(B)(iii).      Relevant factors include:

           the demeanor, candor, or responsiveness of the
           applicant    or     witness,      the   inherent
           plausibility of the applicant's or witness's
           account,   the    consistency      between   the
           applicant's or witness's written and oral
           statements (whenever made and whether or not
           under oath, and considering the circumstances
           under which the statements were made), the
           internal consistency of each such statement,
           the consistency of such statements with other
           evidence of record (including the reports of
           the   Department     of     State    on  country
           conditions),    and     any    inaccuracies   or
           falsehoods in such statements, without regard
           to whether an inconsistency, inaccuracy or


                                    - 13 -
          falsehood goes to the heart of the applicant's
          claim, or any other relevant factor.

Id.   An adverse credibility determination, appropriately reached,

may in itself suffice to defeat an alien's claim for asylum.             See

Zaruma-Guaman, 988 F.3d at 5.

          The petitioner argues that the IJ's adverse credibility

determination was based not on substantial evidence but, rather,

on "a selective and misconstrued reading of the record."                 The

inconsistencies   identified   by   the   IJ,    he    says,   were   either

insignificant or nonexistent.    Each of them was either "subject to

obvious   explanation,   or    result[ed]       from   a   misreading    or

misquotation of the record."

          We think that the petitioner reads the record through

rose-colored glasses.    The identified inconsistencies are real.3

And although some of them may be arguable, it was the proper

province of the IJ to resolve any uncertainty.             When the facts

give rise to competing inferences, each of which is plausible, the

IJ's choice between those competing inferences cannot be found to


      3 To illustrate, we need look no further than the
inconsistencies regarding the timing and circumstances of the
petitioner's visa application. This application was dated nearly
a month before the incident that allegedly prompted him to flee.
He admitted — both in testimony and in a sworn affidavit — that
the story he used to gain admittance to the United States was
concocted. In addition, the time line of the petitioner's alleged
torture and recovery does not jibe with the time line of the visa-
application process: they overlap in incompatible ways, and the
visa photo does not show injuries consistent with the alleged
beating.


                                - 14 -
be unsupported by substantial evidence.       See Jiang v. Gonzales,

474 F.3d 25, 28 (1st Cir. 2007).

            So, too, the bare fact that the petitioner offered

explanations for the inconsistencies does not carry the day.     Part

of the IJ's function, qua factfinder, is to sift wheat from chaff

and assess the persuasive force of explanations that are offered

for apparent inconsistencies.     See Zaruma-Guaman, 988 F.3d at 8.

Here, the reasons given by the IJ for discounting the petitioner's

explanations are plausible and, thus, supported by substantial

evidence.

            The petitioner also argues that some of the identified

inconsistencies are trivial.      That argument, however, suggests

that we should overlook the forest and focus instead on the

individual   trees.    But   credibility   determinations   require   a

reviewing court to consider the record in its entirety.         See 8

U.S.C. § 1158(b)(1)(B)(iii); see also Zaruma-Guaman, 988 F.3d at

5.   The whole is frequently greater than the sum of the parts and

— whatever may be said about any particular inconsistency if that

inconsistency is viewed in splendid isolation — the record in this

case, taken in its totality, strongly supports the IJ's adverse

credibility determination.    Given the number of inconsistencies,

their overall significance, and the weakness of the petitioner's

explanations, it would stand logic on its head to say that the




                                - 15 -
record as a whole compels a conclusion that the IJ's adverse

credibility determination was either arbitrary or unfounded.

           The short of it is that the inconsistencies in the

petitioner's     testimony         were    specifically       identified,        well-

documented,    hard       as   a   group   to     reconcile    or    explain,     and

cumulatively persuasive of a lack of credibility.                   Viewing them in

the aggregate, a factfinder reasonably could conclude — as the IJ

did — that the petitioner's testimony was unreliable and, thus,

unworthy of belief.            Consequently, the IJ's adverse credibility

determination passes the substantial evidence test.

           For the sake of completeness, we deal briefly with some

of the petitioner's other arguments.               To begin, he suggests that

the IJ disregarded substantial corroborating evidence such as his

children's statements, the medical report, and the report of an

expert witness.       This suggestion does not get him very far.

           The petitioner's contention that the IJ erred in not

attaching greater significance to his children's statements is

easily dispatched.         The IJ considered the children's statements

but — as she promised she would do when the government objected to

their admission, see supra note 1 — gave the statements "limited

weight"   because     the      children    were    not   available      for   cross-

examination.        The     IJ's    assessment      of   these      statements    was

reasonable and does not throw any shade on her adverse credibility

determination.      See Jianli Chen, 703 F.3d at 26 (discussing IJ's


                                      - 16 -
prerogative       to   make    determinations        about    which   evidentiary

documents — and which statements within them — should be given

weight).

            The petitioner next suggests that the medical report

corroborated his claimed injuries.              At best, the medical report

was a mixed bag, and the IJ did refer explicitly to it in her

decision.     She was not obliged to dissect the report and discuss

every statement in it.         See, e.g., Sihotang v. Sessions, 900 F.3d

46,   51   (1st    Cir.   2018).      An   IJ   may   "sift    through    relevant

documents, determining which documents are persuasive and which

statements within a particular document should be given weight."

Jianli Chen, 703 F.3d at 26.           And with respect to such triaging,

a reviewing court should defer to the IJ's reasonable exercise of

her judgment.      See id.

            Nor did the IJ (as the petitioner insists) overlook the

expert witness's report.4          Rather, she considered it but found it

unreliable    because     it    was   based,    in    relevant    part,    on   the

petitioner's own statements.           The IJ found the petitioner "not

credible" and, thus, determined that any conclusions drawn by the

expert from the petitioner's testimony were also "unreliable."




      The expert in question — Dr. Harry Verhoeven — is a political
      4

scientist. He had no personal knowledge regarding the petitioner's
travails. Instead, he offered an opinion on the plausibility of
the petitioner's account, from the vantage point of his (the
expert's) knowledge of Rwandan country conditions.


                                      - 17 -
This    determination      was     reasonable:          it    is   a    common-sense

proposition that the quality of an expert's opinions cannot be

better than the quality of the information supplied to the expert.

             Contrary   to       the    petitioner's         importunings,        this

determination was not a product of circular reasoning.                     Unlike in

Vatyan v. Mukasey, 508 F.3d 1179 (9th Cir. 2007) — the decision

relied upon by the petitioner — it is plain that the IJ's adverse

credibility determination was the basis of, not the result of, her

findings about the unreliability of the expert's report.                        There

was no circularity in the IJ's reasoning.

             The petitioner also suggests that the IJ violated his

due    process    rights      by    premising      the       adverse     credibility

determination     partly      on    unauthenticated          evidence    (his     visa

application).      In support, he alleges that his visa application

"was not subject to any authenticating testimony concerning the

information it contained," that it "was not authenticated by an

official publication," and             that it    was not "attested by the

official     having   legal      custody     of   the    record."         Thus,    the

petitioner's thesis runs, the admission into evidence of the visa

application and the IJ's reliance on it were fundamentally unfair.

             The petitioner's thesis rests on a faulty premise. There

are    no   hard-and-fast     rules    for   authenticating        foreign      public

documents in immigration proceedings.              See Yongo v. INS, 355 F.3d

27, 31 (1st Cir. 2004); see also Zaruma-Guaman, 988 F.3d at 7


                                       - 18 -
(explaining that "[s]trict rules of evidence do not apply in

immigration proceedings" (alteration in original) (quoting Jianli

Chen, 703 F.3d at 23)).           In such cases, "a petitioner's own

testimony is a proper method that may be used to authenticate

foreign public documents."        Vatyan, 508 F.3d at 1185.              So it is

here:     the petitioner's testimony authenticated the documents.              We

discern nothing about either the visa application's admission or

the IJ's reliance on it that is antithetic to due process.                   See,

e.g., Yongo, 355 F.3d at 30-31 (upholding admission and use of

unauthenticated     immigration    documents    as    against      due    process

challenge).

             The petitioner's final plaint is that the IJ overstepped

in   requiring    corroborating    evidence    that    was   not    reasonably

available to him.     He submits that "before the failure to produce

corroborating evidence can be held against an applicant, there

must be explicit findings that (1) it was reasonable to expect the

applicant to produce corroboration and (2) the applicant's failure

to do so was not adequately explained."              Seoung v. Holder, 677

F.3d 484, 488 (1st Cir. 2012).

             This plaint is wide of the mark.         In this case, the IJ

did not require corroborating evidence5 and did not hinge her




      5Although the IJ noted that a statement from the petitioner's
wife was "reasonably available and not provided," this comment was
made in connection with her conclusion that the petitioner's


                                   - 19 -
decision on the absence of such evidence.          Instead, she quoted our

statement   in   Ahmed,   765   F.3d   at   101,   that   "the   presence    of

corroboration may save an asylum application notwithstanding the

alien's apparent lack of credibility."             She then concluded that

the corroborating documentation proffered by the petitioner was

inadequate to accomplish that objective.            In the IJ's words, the

corroborating     evidence      proffered     by    the    petitioner       was

"insufficient to support his claim of past persecution or a well-

founded fear of future persecution."

            To recapitulate, we find nothing amiss either with the

IJ's   adverse    credibility     determination      or   with    the   BIA's

affirmance of that determination.           Given the chasmal gap in the

proof resulting from the lack of sufficient evidence of persecution

(past or future), the denial of the petitioner's claim for asylum

was supported by substantial evidence.         See id.; Mazariegos-Paiz,

734 F.3d at 65.

            Upholding the denial of the petitioner's asylum claim

effectively ends our inquiry. Because the standard for withholding

of removal is more stringent than that for asylum, the petitioner's

counterpart claim for withholding of removal must likewise fail.

See Rivera-Coca, 844 F.3d at 378 ("Thus, if the petitioner 'fails

to establish a well-founded fear of persecution sufficient to



corroborating evidence was lackluster (not as support for the
adverse credibility determination itself).


                                  - 20 -
ground an asylum claim, a counterpart claim for withholding of

removal . . . necessarily      fails.'"      (alteration   in       original)

(quoting Amouri v. Holder, 572 F.3d 29, 35 (1st Cir. 2009))).

Finally, the petitioner's CAT claim flounders for much the same

reason as his asylum claim.        To gain protection under the CAT, the

petitioner had to prove that it was more likely than not that he

would be tortured were he repatriated to Rwanda.                Because the

petitioner's   proof   in   this    regard   rested   mainly   on    his   own

testimony, the adverse credibility determination sinks that claim

as well.   See Mazariegos-Paiz, 734 F.3d at 65.

III. CONCLUSION

           We need go no further. For the reasons elucidated above,

the petition for judicial review is denied.



So Ordered.




                                    - 21 -